Citation Nr: 1603335	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-20 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a skin disability, diagnosed as malignant melanoma on right forearm.

2.  Entitlement to higher disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to March 21, 2014, and 70 percent disabling thereafter.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to service connection for a right eye disability, to include loss of peripheral vision, claimed as secondary to service-connected PTSD and/or medication prescribed for such disability.


REPRESENTATION

Appellant represented by:	Don H. Jorgensen, Attorney at Law

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served in the Air Force and Air Force Reserves.  He served on active duty from May 1983 to October 1987 and August 2000 to January 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which as relevant, granted service connection for PTSD, assigning a 10 percent rating effective April 30, 2009, the date of the claim; and denied service connection for malignant melanoma on right forearm.  The Veteran subsequently moved to California and the RO in San Diego currently has jurisdiction of this case.

In a January 2015 rating decision, the RO denied the Veteran's claim for a TDIU on the basis that the Veteran is capable of gainful employment.  However, the Board finds that the January 2015 VA PTSD examination on which the RO's denial was based raises the issue of unemployability as it reflects that the Veteran was fired in 2014 because he "couldn't get things straight," and has since been able to work no more than part-time hours.  A derivative TDIU claim is part of his claim for increased rating currently before the Board and must be adjudicated.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Below, the Board assigns an initial 50 percent rating for PTSD prior to March 21, 2014.  The issue of entitlement to a rating higher than 70 percent for PTSD from March 21, 2014, the derivative TDIU issue, and a service connection claim for right eye disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on active duty for 90 days or more during both periods of service. 
 
2.  Within one year of separation from his second period of active service in January 2001, malignant melanoma on the right forearm manifested to a degree of at least 10 percent disabling.

3.  Resolving all doubt in the Veteran's favor, his PTSD more closely approximated occupational and social impairment with reduced reliability and productivity for the rating period on appeal prior to March 21, 2014.


CONCLUSIONS OF LAW

1.  The criteria for presumptive service connection for malignant melanoma on the right forearm are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Resolving all doubt in the Veteran's favor, the criteria for an initial 50 percent rating for his PTSD are approximated prior to March 21, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
In the present case, the Board grants the service connection claim for malignant melanoma on the right forearm and such decision constitutes a full grant of the benefits sought with respect with respect to the skin claim on appeal here; therefore, no further discussion regarding VCAA notice or assistance duties is required with respect to this claim. 

The PTSD appeal arises from the Veteran's disagreement with the initial rating following the RO's grant of service connection for such disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also met its duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's claims file contains his STRs, service personnel records, VA medical records, Vet Center records, and statements in support of the appeal.  The VA mental health examination conducted prior to March 21, 2014 (a November 2010 VA examination report), is adequate to decide the PTSD claim being adjudicated herein, as it is based on consideration of the Veteran's prior medical history and examinations, and the final report describe the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). 

Neither the Veteran nor his attorney has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with the claims have been satisfied.
II.  Service Connection Claim for Malignant Melanoma

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

For veterans with 90 days or more of active duty service, service connection may also be established with certain chronic diseases, to include malignant tumors, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

Turning now to the evidence in this case, in March 2000, the Veteran underwent a service periodic examination which appears to have also been his entrance examination into his second period of service.  There was no evidence of any melanoma complaints, treatment, or diagnoses.  

In November 2001, the Veteran noted an abnormal looking freckle on his right forearm which appeared to have changed in appearance over the prior three years.  The lesion on his right forearm was biopsied and the pathology report confirmed stage IV malignant melanoma.  The Veteran subsequently underwent wide excision of the melanoma, as well as an axilla lymph node dissection.  

VA received the Veteran's service connection claim for malignant melanoma in April 2009. 

In a statement received in September 2010, Lt. Col. M. K. A., M.D., a Board-Certified Active Duty Physician, stated that he deployed the Veteran to several locations, to include Bosnia, on unsupervised activities in support of Operation Northern Watch and Operation Joint Forge under hostile fire conditions.  Dr. M.K.A. stated that after returning to stateside reserve status in 2001, the Veteran was diagnosed with Clark level four (4) malignant melanoma and chose to leave the Reserve.  Dr. M.K.A. stated further that the Veteran was exposed to ionizing and non-ionizing radiation sources while conducting preventive medicine assessments.  Dr. M.K.A. opined that ,more likely than not, the Veteran's melanoma was a direct result and unfortunate consequence of his many referenced exposures especially so because is located on his right forearm was on a part of his body most often subject to hazardous materials and radiation exposure in the line of duties.

The RO subsequently sought a dose assessment from the Air Force but was unable to confirm that the Veteran was exposed to any ionizing radiation during service.  See September 2010 correspondence the Air Force Medical Support Agency, Department of Air Force.  

In October 2012, the Veteran was afforded VA skin disease and scar examinations in conjunction with his service connection claim for malignant melanoma.  His prior diagnosis of melanoma was noted as well, as the surgery to remove it.  The examination noted the presence of two surgical scars on his right forearm, distal to anti cubital and right axilla.  The first scar was linear and measured 9 cm, and the second scar, also linear, measured 7 cm.  In response to the RO's request for an etiology opinion, the VA examiner checked the box relating the Veteran's melanoma to service.  The examiner reasoned that melanoma is a slow progressing skin cancer and noted that the Veteran most likely had the lesion while on activity duty.  The examiner noted further that Stage IV melanoma is a deep and invasive skin cancer that unlikely developed within 10 months from the time the Veteran discharge from active duty to diagnosis.  The examiner stated that the Veteran's melanoma most likely had been present for years.  
 In a February 2013 addendum, the same VA examiner indicated that he had an opportunity to review the Veteran's claims file and stated that his prior October 2012 opinion remains the same.  Nonetheless, in a May 2013 addendum, the same VA examiner was asked to clarify his opinion and in response he determined that it is more likely than not that the Veteran's melanoma developed prior to his last active duty period.  He stated further that it is impossible to document the exact time and date of the initial development of the melanoma on the Veteran's skin.

After a complete review of the evidence, both lay and medical, the Board finds that service connection for malignant melanoma is warranted.  First, there is evidence of a current disability as the Veteran has residual scars resulting from the surgery to remove the malignant melanoma on the right forearm.  Second, the Board finds that the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 apply in this case.  The Veteran separated from his second period of active service in January 2001, after serving more than 90 days of active service.  See DD Form 214.   In addition, his claimed condition, malignant melanoma, is considered a malignant tumor which is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a).  Moreover, the medical evidence demonstrates that the Veteran's malignant melanoma manifested in November 2001, which occurred within one year of his January 2001 service separation.  

Third, the evidence demonstrates that when the Veteran's malignant melanoma manifested to a degree of 10 percent within that first post-service year.  Malignant melanoma is evaluated under DC 7833.  Under such code, residuals of malignant melanoma are rated as scars, disfigurement of the head, face, or neck, or impairment of function under the appropriate body system.  If skin malignancy required therapy that is comparable to that used for systemic malignancies, such as systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100 percent evaluation will be assigned from the date of onset of the treatment and will continue with a mandatory VA examination six months following the completion of the treatment.  Any change in evaluation based upon that or subsequent examination will be subject to the provisions of 38 C.F.R. § 3.105(e) (2015).  If there is no local recurrence or metastasis, evaluation will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100 percent evaluation do not apply.  38 C.F.R. § 4.118, DC 7833 (2015).  

In this case, the Veteran's malignant melanoma clearly manifested to a degree of 10 percent disabling, if not considerably more, as the disability was in its active stage requiring not only wide excision surgery, but lymph node dissection as well.  Accordingly, the Veteran's malignant melanoma is presumed to have been incurred during active service and this presumption of incurrence has not been rebutted by any evidence to the contrary.  

In deciding this claim, the Board acknowledges the VA opinions obtained in this case. The Board notes that while it appears that the 2012 VA examiner related the Veteran's melanoma to his active service, it is not entirely clear.  At any rate, the question of whether the Veteran's malignant melanoma had its onset during service is irrelevant, as is the question of whether it is related to claimed radiation exposure in service.  Any opinions regarding the etiology of the Veteran's malignant melanoma are rendered moot, given the grant of presumptive service connection based on malignant melanoma manifesting to 10 percent disabling within a year of service separation.  This grant of presumptive service connection also renders moot all other theories of service connection.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on a manifestation of malignant melanoma to a degree of 10 percent disabling within one year of service separation, presumptive service connection for malignant melanoma is warranted under 38 C.F.R. §§ 3.307  and 3.309. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 
 
III.  Increased Rating Claim for PTSD Prior to March 21, 2014

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the RO rated the Veteran's PTSD as 30 percent disabling prior to March 21, 2014, and 70 percent disabling thereafter, pursuant to DC 9411 under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  The analysis below is limited to the increased rating claim prior to March 21, 2014, and the claim for rating higher than 70 percent thereafter is addressed in the remand portion of this decision. 

Under DC 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2015).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Psychiatric diagnoses will often times include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).

Turning now to the relevant evidence in this case, the Veteran reported stressors that he developed as a result of his service in Bosnia.  Shortly after his diagnosis with malignant melanoma in 2001 he began having symptoms of depression and began taking medication.  

In March 2009, the Veteran presented to a VA Community Based Outpatient Center for mental health treatment.  It was noted that he had been laid off last June and started his own company.  However, despite the fact that he was doing well with his company, he continued to have a nagging feeling with reoccurring thoughts about his service stressors.  He did not feel "good enough" and found himself withdrawing.  He had chronic fatigue, loss of motivation, and a decrease in concentration.  He scored a 20 on the "BDI-II," which is significant for moderate depression.  On examination, he was noted to have been adequately dressed and groomed.  His was polite and cooperative.  He was oriented as to person, place and time.  His intellectual/cognitive functioning was intact.  His memory and recall were good.  His mood was euthymic.  His affect was appropriate.  There were no suicidal or homicidal ideations.  His speech had a normal rate and rhythm.  His thinking was coherent.  His insight was good.  His judgment was intact.  Axis I diagnosis was major depressive disorder (MDD) and PTSD, with an assigned GAF score of 50. 

VA received the Veteran's service connection claim for PTSD in April 2009. 

A VA Readjustment Counseling Therapist noted that the Veteran had been a client of the San Marcos Vet Center from April 2009, forward.  The Veteran attended individual and couples sessions.  The therapist stated that the Veteran presented with the following symptoms:  anxious and depressed affect, feeling  of intense anxiety and panic attacks, recurring intrusive thoughts and frequent nightmares about his combat experience, easily angered, overwhelmed and frustrated triggers depressive episodes, does not trust others, avoids crowds and people, and distorted thought patterns.  See November 2010 correspondence.

According to November 2009 VA psychiatric attending notes, the Veteran reported that he had recently gotten married.  He continued to have nightmares three to four times a week.  He indicated that he was self-employed as an industrial hygienist (air quality testing).  His mood was "pretty good" overall.  On evaluation, he had fair eye contact and good hygiene.  He was polite and cooperative.  His speech was normal.  His mood was depressed, and his affect was congruent, slightly tearful when discussing the past.  His thought process was linear.  There were no suicidal or homicidal ideations.  Insight and judgment were fair.  Assessment was PTSD, likely comorbid MDD.  GAF score was 60.

According to January 2010 VA psychiatric attending notes, the Veteran's mood was depressed, mainly due to work stress.  It was noted that the Veteran was given an award for his business.  A GAF score of 65 was assigned.  

According to March 2010 VA psychiatric attending notes, the Veteran reported that he and his business partner dissolved their business partnership but he remained friends with his partner.  Assessment was PTSD, likely comorbid MDD.  

According to June 2010 VA psychiatric attending notes, the Veteran stated that things have gotten worse for him.  He was dealing with family issues/stress and experiencing more flashbacks.  His sleep was "okay" but stated that he wakes up a lot.  Business was slow and he had stress dealing with his business and former business partner.   He was beginning to lose interest in hobbies.  Diagnoses of PTSD and MDD were continued.  GAF score was 60.  The psychiatrist encouraged the Veteran to increase his therapy sessions during this stressful time.

According to August 2010 VA psychiatric attending notes, the Veteran reported that things were worse.  He was extremely depressed.  He did not want to interact with people.  He slept a lot and lost interest in his hobbies.  He was also dealing with financial stress and he had less work.  Evaluation revealed that he had good hygiene and fair eye contact.  He was cooperative and polite.  His mood was depressed and his affect was congruent.  His thought process was linear.  There were no suicidal or homicidal ideations.  Insight and judgment were fair.   Diagnoses of PTSD and MDD continued.  GAF score was 60.  See also, October 2010 VA therapy notes.

In November 2010, the Veteran underwent a VA compensation examination in connection with his initial service connection claim for PTSD.  He was very well dressed and appropriately groomed.  He was cooperative and had good eye contact.  His speech was articulate and fluent without any flight of ideas or pressured speech.  His mood was described as "up and down."  His affect appeared to be euthymic but slightly anxious.  He did not appear dysphoric but there was some element of histrionic narrative.  He denied psychotic or manic symptoms.  This thought process was logical, linear, and goal-directed.  He denied suicidal, homicidal or paranoid ideations.  His insight and judgment were fair.  His cognition was fully intact.  There was no evidence of concentration or attention or focus impairment.  The examiner related the Veteran's PTSD to his claimed stressors.  

The November 2010 examiner determined that the Veteran's overall severity of the stressors, albeit brief, were moderate.  The Veteran's score on "PCL-C" was 64 which the examiner noted is indicative of moderate to severe PTSD symptoms.  The examiner however felt that the degree of the Veteran's current PTSD symptoms seemed out of proportion, or subjectively enhanced, with the degree of impairment one objectively sees.   The examiner indicated that while the severity of the Veteran's subjective symptoms are severe; the objective evidence indicates that only mild impairment.  Overall, the examiner felt that the Veteran's PTSD stressors were moderate in nature, but his symptoms with their current impairment were considered mild.  The examiner explained that, despite the severity of the stressors of PTSD that the Veteran encountered, he overall has been very resilient and resourceful and only has had mild displayed impairments with regard to social or occupational or school functioning.  Final diagnosis was mild, chronic PTSD.  GAF score was 65.   

In 2011, the Veteran had difficulty with his relationship with his spouse.  In February 2013, the Veteran stated that he was unemployed and currently living out of his car.  See July 2013 Veteran statement.

On review of all evidence, both lay and medical, the Board finds that the Veteran's PTSD prior to March 21, 2014, is more severe than contemplated by the assigned 30 percent disability rating.  The Veteran's PTSD is primarily productive of an anxious and depressed affect, severe anxiety and panic attacks, fair insight and judgment, disturbances of motivation and mood, recurring intrusive thoughts, frequent nightmares, avoidance of crowds and "people," loss of interests and motivation, and at times, distorted thoughts.  Notably, as early as March 2009, his PTSD was productive of moderate- to-severe symptoms and impairment, as evidenced by his "BDI-I" score and the GAF score of 50 assigned by the VA intake medical professionals.  During his 2009 and 2010 Group and Individual therapy sessions, the Veteran reported worsening symptoms (more flashbacks, more loss of motivation, and more socially withdrawn).  In fact, in June 2010, he began augmenting his medication with an additional medication to lift his mood, as recommended by his psychiatrist.  Moreover, the November 2010 VA examiner described the Veteran's PTSD symptoms as severe in nature.  The Board recognizes that this examiner felt that the Veteran's severe symptoms however were not aligned with the mild nature of his social and occupational impairment.  However, the Board notes that the examiner did not address the dissolution of the Veteran's business partnership, his failed relationship with his mother, or his strong distrust and avoidance of people which prevents him from no longer working for others.  Moreover, shortly thereafter, in 2011, his spouse left him, and by 2013, he was unemployed and reportedly living out of his car.

Accordingly, at the very least the evidence in this case is in equipoise; therefore, the benefit of the doubt doctrine is applicable and the Veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving reasonable doubt in the claimant's favor, his PTSD is more nearly productive of occupational and social impairment with reduced reliability and productivity and an increase to 50 percent is granted from the date of service connection on April 30, 2009 to March 21, 2014, when the effective date of the 70 percent rating assigned by the RO is assigned.  

As noted, the claim of entitlement to a rating higher than 70 percent for PTSD from March 21, 2014, will be addressed in the remand portion of this decision.

ORDER

Service connection for malignant melanoma, right forearm, is granted.

Prior to March 21, 2014, an initial 50 percent rating for PTSD is granted, subject to the laws and regulations governing monetary benefits. 


REMAND

The Board observes that the Veteran last underwent a psychiatric examination for VA compensation purposes in January 2015.  Although this examination was apparently afforded to him in an effort to resolve his TDIU claim, the findings in the report address the current (since March 2014) severity of the Veteran's PTSD.  However, the AOJ did not readjudicate the increased rating claim for PTSD from March 21, 2014, in a SSOC and there is no waiver of initial RO consideration of the evidence; the last statement of the case (SOC) of record is April 2014.  See 38 C.F.R. § 20.1304 (2015).  Hence, a remand of this matter to the AOJ for consideration of the evidence, in the first instance, and for issuance of an SSOC reflecting such consideration is necessary.

With regard to the TDIU claim, the Veteran reports that he last worked full-time in August 2014, but became too disabled to work in February 2008.  Both the March 2014 and January 2015 examiners stated that the Veteran is successfully working part-time.  The January 2015 VA examiner also stated that the Veteran's ability to work full-time is unknown since he reported that he was fired in 2014 because he could not "keep things straight."  At any rate, the Board recognizes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, to help resolve the issue of unemployability due to service- connected disabilities, the Veteran should be afforded VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  
The Board also observes that in June 2012 written argument, the Veteran's attorney stated that the Veteran is seeking disability benefits from the Social Security Administration (SSA), but largely because of his chronic low back pain.  Although the evidence does not show that he is in receipt of SSA disability benefits, it would be helpful on remand to request if any such records are available.  

Lastly, a January 2015 rating decision denied service connection for a right eye disability, to include loss of peripheral vision, claimed as secondary to service-connected PTSD and/or medication prescribed for such disability.  In a March 2015 statement, the Veteran submitted a notice of disagreement as to the right eye denial. The Board is therefore obligated to remand the issue for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Request, obtain, and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.


3.  Then, schedule the Veteran for a Social Industrial Survey to ascertain the impact of all his service-connected disabilities on his ordinary activities, to include his employability.  The claims file contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history. 

Although a complete review of the claim file must be conducted, attention is called to the following:

*The Veteran's July 2013 VA Form 21-4138, reflecting that he has been unemployed since February 2013 and living out of his car.

*March 2014 and January 2015 VA examination reports reflecting that the Veteran can work no more than part-time hours.

*The Veteran's TDIU Application received in October 2014, in which he asserts that he has been disabled to work since February 2008, and last worked full time in August 2014.

*October 2014 statement which includes a list of his former employers. 

*Two VA Forms 21-4192 received in January 2015 (regarding employment at [redacted] and [redacted]).

THEN, specifically, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

4.  Then, readjudicate the issue of entitlement to a rating higher than 70 percent for PTSD since March 21, 2014 (which should include consideration of the January 2015 VA PTSD examination), and adjudicate the derivative TDIU request.

5.  Issue a statement of the case (SOC) with respect to the issue of entitlement to service connection for right eye disability, to include loss of peripheral vision, claimed as secondary to service-connected PTSD and/or medication prescribed for such disability, and notify the Veteran and his attorney of his appellate rights, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


